Citation Nr: 0630804	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to October 11, 2001, 
for the assignment of an initial rating of 100 percent for 
post-traumatic stress disorder (PTSD), to include the issue 
of entitlement to an initial rating in excess of 50 percent 
for PTSD for the period beginning October 25, 1999.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 RO rating decision, which granted 
the veteran's claim of entitlement to service connection for 
PTSD and assigned a 50 percent rating, effective October 25, 
1999.  The veteran appealed for a higher initial rating.  

Then, in a September 2002 RO rating decision, the RO granted 
a 100 percent rating for PTSD, effective October 11, 2001.  
The veteran appealed for an earlier effective date for the 
100 percent rating, thus continuing the claim for a higher 
initial rating.  


FINDINGS OF FACT

1.  On October 25, 1999, the RO received the veteran's claim 
of entitlement to service connection for PTSD.

2.  In an August 2000 rating decision, the RO granted service 
connection and a 50 percent rating for PTSD, effective 
October 25, 1999, and the veteran appealed the rating 
assignment; in a September 2002 rating decision, the RO 
granted a 100 percent rating for PTSD, effective October 11, 
2001.

3.  For the period beginning October 25, 1999, the veteran's 
PTSD is shown to be productive of a disability picture that 
more nearly approximates that of total occupational and 
social impairment. 


CONCLUSION OF LAW

The criteria for an effective date of October 25, 1999, for 
the assignment of a 100 percent rating for PTSD, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (a)-(b)(2), 7104 (West 
2002); 38 C.F.R. §§ 3.400 (b), (o), 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of the Claim

A review of the file shows that on October 25, 1999, the RO 
received the veteran's claim of entitlement to service 
connection for PTSD.  By rating decision in August 2000, the 
RO granted service connection for PTSD.  A 50 percent rating 
was assigned, effective October 25, 1999.  The veteran was 
notified of that decision, and he initiated an appeal of the 
rating assignment by filing of a timely notice of 
disagreement in October 2000.  He appealed for a higher 
initial rating.  Following the issuance of a statement of the 
case in February 2001, the veteran perfected his appeal with 
the timely submission of a substantive appeal statement in 
March 2001.  

By rating decision in September 2002, the RO granted a 100 
percent schedular rating for PTSD.  The effective date for 
the increased rating was October 11, 2001.  The veteran 
appealed the effective date for the assignment of 100 percent 
for PTSD, arguing that the 100 percent rating should be 
retroactive to the date that he filed his claim.  He 
maintains that he filed an appeal of the initial rating of 50 
percent assigned to PTSD and that he has continued to pursue 
his claim for a higher rating ever since then.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400, 
(b)(2) (2006).  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

The veteran maintains that the effective date for the 100 
percent rating should be the date of receipt of his claim for 
service connection for PTSD.  As previously noted, the date 
of receipt of his PTSD claim is October 25, 1999.  There is 
no earlier formal or informal claim, and the veteran has not 
contended otherwise.  Thus, the earliest effective date for 
the assignment of a 100 percent rating for PTSD is October 
25, 1999, the date of receipt of the claim for service 
connection.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400, (b)(2).  The Board now addresses whether the criteria 
for a 100 percent rating for PTSD have been met for the 
period of October 25, 1999 (the effective date of service 
connection) to October 11, 2001 (the effective date the RO 
has assigned for the 100 percent rating).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2006).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Board notes that Global Assessment of Functioning (GAF) 
is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DSM-IV, p.32.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the veteran's 
PTSD has been rated 50 percent, effective since the date 
service connection was established on October 25, 1999, and 
100 percent effective on October 11, 2001.  The Board, 
however, finds that the evidence supports the assignment of a 
100 percent schedular rating for PTSD from the date service 
connection was established on October 25, 1999.  In that 
regard, an initial rating in excess of 50 percent for PTSD 
beginning October 25, 1999 is warranted.     

The Board has carefully reviewed the record, which includes a 
VA examination report of July 2000, records of VA outpatient 
treatment from February 2000, and a private medical report of 
September 2000.  Such evidence reflects that from the time 
service connection was established, the veteran's PTSD 
symptoms affect his everyday life and his ability to function 
to a degree that more nearly approximates the schedular 
criteria for a 100 percent rating under Code 9411.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board recognizes that there is little or no objective 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The VA 
outpatient records, VA examination report of July 2000, and 
the private medical report dated in September 2000 do not 
show that any of the foregoing symptoms, or any other 
symptoms of the same type and degree, is clinically present.  
In any case, the medical evidence in the period between 
October 1999 and October 2001 does show that the veteran has 
poor relationships with others and minimal contact, poor 
concentration, preoccupations with Vietnam experiences, anger 
outbursts (impaired impulse control), continuous depression, 
and suicidal ideation.  These problems occur on a daily basis 
and are marked by severe impairment in the areas of social 
relationships, judgment, and mood.  The VA examiner in July 
2000 assigned a GAF score of 44, to represent serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  As the result of a private psychological 
evaluation in September 2000, the veteran was assigned a GAF 
score of 35 to 40, to represent some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  The examiner commented that the veteran 
had severe social and occupational impairment, with an 
ongoing danger that he would harm himself or others.  
Additionally, the VA outpatient records reflect clinical 
findings that are consistent with the VA examination and 
private psychological evaluation, with GAF scores in the 
range of 41 to 53.  

In sum, the Board finds that from the time the veteran filed 
a claim for service connection for PTSD on October 25, 1999, 
the record overall reflects PTSD symptoms of the same type 
and degree that typifies the rating criteria for a 100 
percent disability under Code 9411.  Accordingly, the 
assignment of a 100 percent rating is in order effective 
October 25, 1999, the date of receipt of the claim for 
service connection for PTSD.  There is no provision in the 
law for an effective date prior to October 25, 1999.  38 
U.S.C.A. §§ 5110 (a), (b), (West 2002); 38 C.F.R. §§ 3.400 
(b)(2), (o) (2006).


ORDER

An effective date of October 25, 1999, for the assignment of 
an initial rating of 100 percent for PTSD, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


